Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to an abstract idea without significantly more. See the reasoning below:

Claim 1

Step 1: The claim recites a system, therefore, it falls into the statutory category of a system.

Step 2A Prong 1:  The claim recites, inter alia:
	
Use the data related to the prior event and the data related to the upcoming event in a machine learning subsystem to determine an importance score of the upcoming event, (This amounts to a mental process of user comparing prior meeting data to upcoming meeting data to determine what meeting is important to the user.)
To cluster a plurality of prior events on varying attributes and whether a user attended the plurality of prior events into a plurality of cluster. (This amount to a mental process that can accomplished with pen and paper wherein meeting the user attended are clustered together, and then those meeting are compared to find similar features to further cluster the meetings into different groups.)

Step 2A Prong 2: 
This judicial exception is no integrated into a practical application. Aside from the limitations above, the claim recites accessing data related to prior event  attended by a user; and access data related to an upcoming event; this amounts to receiving data and the act of receiving input data (essentially gathering data). This is insignificant pre-solution activity , see MPEP 2106.05(g). 

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the claim are  a processor, memory, and machine learning subsystem do not amount to significantly more as it is merely stating that the judicial exception is to be applied on a generic computer which is not significantly more as state in MPEP 2106.05(b). 

2. The system of claim 1, wherein the data related to the prior even comprises event attendance data. (This amounts to insignificant extra-solution activity as it merely selecting a data type to be manipulated. See MPEP 2106.05(g).)

3. The system of claim 2, wherein the event attendance data includes data collected using a mobile device operated an attendee at the prior event. (This amounts insignificant pre-solution activity of collecting data.)

4. The system of claim 3, wherein the data data collected using the mobile device comprises application execution state data. (This amounts to insignificant extra-solution activity as it merely selecting a data type to be manipulated. See MPEP 2106.05(g).)

 5. The system of claim 4, wherein when the application execution state data indicates that a teleconference application was executing during at least a portion of the prior event, the event attendance data includes an indication that the attendee likely attended the prior event.  (This amounts insignificant pre-solution activity of collecting data.)

6. The system of claim 1, wherein the data related to the upcoming event comprises event metadata.  (This amounts to insignificant extra-solution activity as it merely selecting a data type to be manipulated. See MPEP 2106.05(g).)

7. The system of claim 6, wherein the event metadata indicates that the upcoming event is an outlier event. (This amounts to insignificant extra-solution activity as it merely selecting a data type to be manipulated. See MPEP 2106.05(g).)

9. The system of claim 1, wherein the clustering is used to identify an attendance routine of the user amongst the plurality of clusters, and the processor subsystem is to: use the attendance routine to determine whether the user is likely to attend the upcoming event.  (This amounts to a mental process of a user clustering meetings attended by a user and deciding wherein a user is likely to attend a meeting based its similarity to past attended meetings.)

10. The system of claim 1, wherein the machine learning subsystem implements a classification routine. (This amounts to insignificant extra-solution activity as it merely stating classification used.)

Claim 11 is similar to that of claim 1 with the difference being it is method embodiment, thus it is rejected using the same reasoning as claim 1. 

Claim 12 is similar to that of claim 2 as such rejected using the same reasoning as claim 2. 

 Claim 13 is similar to that of claim 3 as such rejected using the same reasoning as claim 3. 

Claim 14. The method of claim 13, wherein the mobile device comprises a cellular phone.  (This fails to amount to significantly more as it is citing the use of generic hardware.)

Claim 15. The method of claim 13, wherein the data collected using the mobile device comprises location data.  (This amounts to insignificant extra-solution activity as it merely selecting a data type to be manipulated. See MPEP 2106.05(g).)

Claim 16. The method of claim 15, wherein when the location data corresponds with a location of the prior event, the event attendance data includes an indication that the attendee likely attended the prior event.  (This amounts to insignificant extra-solution activity as it merely selecting a data type to be manipulated. See MPEP 2106.05(g).)

Claim 17. The method of claim 13, wherein the data collected using the mobile device comprises sleep mode state data.  (This amounts to insignificant extra-solution activity as it merely selecting a data type to be manipulated. See MPEP 2106.05(g).)

Claim 18. The method of claim 17, wherein when the sleep mode state data indicates that the mobile device was asleep during at least a portion of the prior event, the event attendance data includes an indication that the attendee likely attended the prior event. (This amounts to insignificant extra-solution activity as it merely selecting a data type to be manipulated. See MPEP 2106.05(g).)

Claim 20. The method of claim 11, wherein the clustering is used to identify an attendance routine of the user amongst the plurality of clusters, the method including: using the attendance routine to determine whether the user is likely to attend the upcoming event.  (This amounts to a mental process of a user clustering meetings attended by a user and deciding wherein a user is likely to attend a meeting based its similarity to past attended meetings.)


Claim 21. The method of claim 11, wherein the machine learning subsystem comprises a programmable logic device. (This fails to amount to significantly more as it is citing the use of generic hardware.)

Claim 22. It is similar to that of claim 1, with the difference it is the non-transitory machine-readable medium embodiment of claim 1, with similar limitation and thus rejected using the reasoning found in claim 1. 

Claim 23  is similar to that of claim 2 as such rejected using the same reasoning as claim 2. 

Claim 25  is similar to that of claim 9 as such rejected using the same reasoning as claim 9. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-16, 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al. (US 2017/0308866 A1, hereinafter referred to as Dotan).

In regards to claim 1, Dotan discloses a system for evaluating event importance, the system comprising:
a processor subsystem; (Dotan fig. 6 elment 614 discloses processors) and 
a memory coupled to the processor subsystem, the memory including instructions, which when executed by the processor subsystem, cause the processor subsystem to: (Dotan fig. 6 element 612 teaches memory coupled to processors and para. [0007] teaches instructions stored in memory that are executed.)

access data related to a prior event attended by a user; (Dotan para. [0017] teaches “in some embodiments, a meeting attendance model may be determined from an analysis of data related to prior meetings, including data sensed by the computer technology, and used to infer meeting features for the future meetings.” This teaches accessing data related to prior event.

access data related to an upcoming event; (Dotan para. [0047] teaches getting features of future meetings.)

and use the data related to the prior event and the data related to the upcoming event in a machine learning subsystem(Dotan abstract teaches the use of machine learning) to determine an importance score of the upcoming event. (Dotan para. [0051] cites “One or more inference algorithms may be applied to the meeting event-related information to determine a set of likely meeting event patterns. For example, patterns may be determined based on similar instances of observation of meeting events or associated contextual information, which may be referred to as "in-common features" of meeting event-related information. The inferred meeting event pattern information may be provided to a meeting attendance model generator 240 and/or used to generate a pattern based prediction regarding the likely future user activity associated with future meetings, such a likelihood of attendance by the user, relevance of a meeting to the user, importance of attendance by the user, etc., given various meeting features (e.g. meeting times, duration, location, other invitees, or other features.) In some embodiments, a corresponding confidence is also determined for the patterns (or predictions based on the patterns), as described herein.” This teaches using prior meeting data and future meeting data to infer the importance (importance score) of a meeting to a user.), 
However Dotan does not explicitly disclose wherein to use the data the processor subsystem is to cluster a plurality of prior events on varying attributes and whether the user attended the plurality of prior events, into a plurality of clusters. 
Dotan does suggest clustering meeting events based on attendance and attributes to identify information from the user data. (Dotan para. [0040] teaches getting meeting features and finding similarity in features. It also cites that meeting event logic may include clustering. Also para. [0079] and [0055] teaches a record of meetings attended by a user or user(s). Para. [0055] teaches finding that a user attends meeting that required travel to another building. This would a cluster of attended meetings based on varying attributes. Also paragraph [0055] also teaches meeting features such as location, date, time, weather and so on.)
While the reference does not explicitly state clustering, prior events based on attendance and attributes, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cluster prior events into clusters based on attendance and features as the prior art reference does suggest clustering algorithms and finding common features of meetings. This would suggest clustering meetings based on attendance and vary attributes.



In regards to claim 2, Dotan discloses the system of claim 1, wherein the data related to the prior event comprises event attendance data.  (Dotan para. [0079] teaches a user accepted and attended in person every previous meeting associated a given organizer. This disclose prior even attendance data.)

In regards to claim 3, Dotan discloses the system of claim 2, wherein the event attendance data includes data collected using a mobile device operated by an attendee at the prior event.  (Dotan para. [0031] teaches users devices that track various forms of user information related to an event including prior or during the event.)

In regards to claim 4, Dotan discloses the system of claim 3, wherein the data collected using the mobile device comprises application execution state data.  (Dotan para. [0031] cites “by way of example and not limitation, user data may include data that is sensed or determined from one or more sensors (referred to herein as sensor data), such as location of mobile device, smartphone data ((such as phone state, charging data, date/time, or other information derived from a smartphone ), user-activity information (for example: app usage; online activity; searches; voice data such as automatic speech recognition; activity logs; communications data including calls, texts, instant messages, and emails; website posts; other user data associated with communication events; etc.) including user activity that occurs over more than one user device, user history, session logs, application data, contacts data, calendar and schedule data, notification data, social network data, news (including popular or trending items on search engines or social networks),…”. This teaches the use of application execution state data, wherein application execution state is app usage.)
In regards to claim 5, Dotan discloses the system of claim 4, wherein when the application execution state data indicates that a teleconference application was executing during at least a portion of the prior event, the event attendance data includes an indication that the attendee likely attended the prior event.  (Dotan para. [0047] teaches the use of devices to indicate if while a meeting the use was present, not present, or attending remotely. In the case of attending remotely this indicate the executing of teleconference application for the event. Also para. [0065] teaches wherein prior meetings has indication of attended (likely attended) a prior meeting. Also see para. [0056] wherein it teaches analyzing historical meeting events to determine response type such as accepted, rejected, proposed a new time, responded as tentative, and/or did not respond.)

In regards to claim 6, Dotan discloses the system of claim I, wherein the data related to the upcoming event comprises event metadata.  (Dotan paragraph [0047] teaches meeting features for both previous and future meetings, wherein these features includes metadata associated with the meetings.)

	In regards to claim 7, Dotan discloses the system of claim 6, wherein the event metadata indicates that upcoming even is an outlier event. (Dotan para. [0055] teaches meeting data where it records things such travel time, travel distance, weather, and so. It also discloses wherein a user does not attend meetings when the weather was cold and rainy and travel was required. It also teaches this data is recorded for past and current events within a time before the meeting. This would constitute identifying a outlier event as one that requires travel during rain or cold weather as it an event the user will not attend.)

	In regards to claim 9, Dotan discloses the system of claim 1, wherein the clustering is used to identify an attendance routine of user amongst the plurality of clusters, and the processor subsystem is to: use the attendance routine to determine where the user is likely to attend the upcoming event. (Dotan para. [0055] teaches finding patterns of user meeting data. Wherein a user attends meeting requiring travel with the weather is nice and not attending when the weather is bad.)

In regards to claim 10, Dotan discloses the system of claim 1, wherein the machine learning subsystem implements a classification routine.  (Dotan para. [0101] teaches the use of classification models.)

In regards to claim 11, it is the system embodiment of claim 1 with similar limitations and thus is rejected using the reasoning found in claim 1.

In regards to claim 12, Dotan discloses the system of claim 11, wherein the data related to the prior event comprises event attendance data.  (Dotan para. [0079] teaches a user accepted and attended in person every previous meeting associated a given organizer. This disclose prior even attendance data.)

In regards to claim 13, Dotan discloses the system of claim 12, wherein the event attendance data includes data collected using a mobile device operated by an attendee at the prior event.  (Dotan para. [0031] teaches users devices that track various forms of user information related to an event including prior or during the event.)

In regards to claim 14, Dotan discloses the system of claim 13, wherein the mobile device comprises a cellular phone. (Dotan paragraph [0031] cites “By way of example and not limitation, user data may include data that is sensed or determined from one or more sensors (referred to herein as sensor data), such as location of mobile device, smartphone data ((such as phone state, charging data, date/time, or other information derived from a smartphone ),… “)

In regards to claim 15, Dotan discloses the system of claim 13, wherein the data collected using the mobile device comprises location data. (Dotan paragraph [0031] cites “By way of example and not limitation, user data may include data that is sensed or determined from one or more sensors (referred to herein as sensor data), such as location of mobile device, smartphone data ((such as phone state, charging data, date/time, or other information derived from a smartphone ),… “)

In regards to claim 16, Dotan discloses the system of claim 15, wherein when the location data corresponds with a location of the prior event, the event attendance data includes an indication that the attendee likely attended the prior event.  (Dotan para. [0031]  cites “User dat, which may include meeting data, maybe receivied from a variety of sources where int he data my be available in any format.” It goes to say this data is gather from sensors on user devices. To which it it later cites in the para. [0031] “By way of example and not limitation, user data may include data that is sensed or determined from one or more sensors (referred to herein as sensor data), such as location of mobile device, smartphone data ((such as phone state, charging data, date/time, or other information derived from a smartphone ),… “. This teaches using cell phones for location of prior meetings. Also [0047] teaches the use of devices to indicate if while a meeting the use was present, not present, or attending remotely. In the case of attending remotely this indicate the executing of teleconference application for the event. Also para. [0065] teaches wherein prior meetings has indication of attended (likely attended) a prior meeting. Also see para. [0056] wherein it teaches analyzing historical meeting events to determine response type such as accepted, rejected, proposed a new time, responded as tentative, and/or did not respond.)
	In regards to claim 20, it is the method embodiment of claim 9 with similar limitations thus rejected using the same reasoning as claim 9.

In regards to claim 21, Dotan discloses the system of claim 11, wherein the machine learning subsystem comprises a programmable logic device.  (Dotan para. [0027] teaches the use of a programmable logic device.)

In regards to claim 22, it is the non-transitory machine readable medium embodiment of claim 1 with similar limitations and thus is rejected using the reasoning found in claim 1.

In regards to claim 23, Dotan discloses the system of claim 22, wherein the data related to the prior event comprises event attendance data.  (Dotan para. [0079] teaches a user accepted and attended in person every previous meeting associated a given organizer. This disclose prior even attendance data.)

In regards to claim 25, it is the non-transitory machine-readable medium embodiment of claim 9 with similar limitations and thus is rejected using the reasoning found in claim 9.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al. (US 2017/0308866 A1, hereinafter referred to as Dotan) and further in view of Forutanpour et al. (US 2013/0109369 A1 – hereinafter referred to as Babak)

In regards to claim 17, Dotan discloses the system of claim 13, but fails to disclose wherein the data collected using the mobile device comprises sleep mode state data. 
 Babak data collected using the mobile device comprises sleep mode state data. (Babak para. [0078] teaches a mobile device continues to collect user data while in sleep or hibernation mode.)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the teachings of Dotan with that Babak in order to allow for mobile device to continue collecting user data even while the device in sleep or hibernation mode as both reference deal with using mobile devices to collect user information and it provides the benefit of collecting user data without the user having to actively do anything.

Allowable Subject Matter
Claims 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-18, 20-23 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAULINHO E SMITH/Primary Examiner, Art Unit 2127